DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns/lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 20, 2020, May 04, 2021, August 09, 2021, and December 07, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the term “PILQR technique” is indefinite.  PILQR is not a term recognized by one of ordinary skill in the art. “PILQR” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner is interpreting this term broadly to be a hybrid style technique that combines model-based and model-free algorithms (as described in [0078] of the specification).

Regarding claim 13, (and similarly, claim 15) the term “temporal neighborhood” is indefinite.  Given the broadest reasonable interpretation of the claim language, it is unclear as to what the metes and bounds of “within a temporal neighborhood of the first image” encompass.  Specifically, under the current Office policy of broadest reasonable interpretation, this limitation is overly broad because any images may be within a temporal neighborhood of each other.  Therefore, the claim is rendered indefinite.

Regarding claims 14, and 16-20, the claims are rejected at least based on their respective dependencies on one of the above rejected claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2,  4, 7, 9-12, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (NPL: Imitation from Observation: Learning to Imitate Behaviors from Raw Video via Context Translation. 11 July 2017, hereinafter “Liu”) in view of Gordo Soldevila (US 2018/0260414 A1).

Regarding claim 1, Liu teaches:
A method of optimizing a policy controller used to select actions to be performed by a robotic agent interacting with an environment to perform a specified task (see at least abstract; section 1, pg. 1-2; disclosing an imitation learning method based on video prediction for robots to perform simulated and real manipulation tasks; Examiner notes the language “used to select actions to be performed by a robotic agent interacting with an environment to perform a specified task” is intended use and therefore given no patentable weight), the method comprising:
obtaining a demonstration sequence of demonstration images of another agent performing a version of the specified task (see at least Fig. 1, 4, 6;  disclosing a source video of an agent performing different tasks, e.g. reaching in fig. 4 and pushing in fig. 6; see also pg. 2, section 1, disclosing "the goal in imitation-from-observation is to learn policies only from a sequence of observations (such as camera images) of the desired behavior);
processing each demonstration image in the demonstration sequence using a (see at least Section 4, pg. 4, fig. 2 and Appendix A, disclosing a context translation model, i.e. a neural network architecture, which assumes demonstrations aligned in time.  Examiner notes the language ” to generate a respective demonstration embedding of each of the demonstration images” is intended use and therefore given no patentable weight.), 
wherein the (see at least Section 4, pg. 4, fig. 2, disclosing the model is trained on pairs of demonstrations; see also section 3, pg. 3, disclosing the demonstrations consist of observations; see also section 1, pg. 2, disclosing the observations consist of sequences of images, i.e. the neural network is trained from a sequence of images from the environment)
…
obtaining a robot sequence of robot images of the robotic agent performing the specified task by performing actions selected using a current policy controller, wherein each robot image in the robot sequence corresponds to a respective demonstration image in the demonstration sequence (see at least Section 1, pg. 2, disclosing using "reinforcement learning to optimize for actions that optimally track the translated demonstration in the target context; see also figs. 4 and 6, disclosing the translated task observation sequences (bottom) corresponds to the demonstration images (top); see also section 6.3, disclosing the learned skills were performed by the robot, i.e. the robotic agent);
…
updating the current policy controller by performing an iteration of a reinforcement learning technique to optimize a reward function that depends on, for each demonstration image, a distance between the demonstration embedding of the demonstration image and the robot embedding of the corresponding robot image (see at least sections 5.1 and 5.2, disclosing reward functions for reinforcement learning. The reward function corresponds to minimizing the squared Euclidean distance to all demonstrations).
Liu does not explicitly teach the neural network is a time contrastive neural network and:
and to process the input image to generate a numeric embedding of the input image that characterizes a state of the environment as depicted in the input image;…
processing each robot image in the robot sequence using the time contrastive neural network to generate a respective robot embedding for each of the robot images; and…

However, in the same field of endeavor, neural networks for image processing/recognition, Gordo Soldevila teaches:
 A time contrastive neural network (see at least [0059]-[0060], disclosing a convolutional neural network that acts as an embedding function from input images, i.e. a time-contrastive neural network)
and to process the input image to generate a numeric embedding of the input image that characterizes a state of the environment as depicted in the input image (see at least [0059]-[0060], disclosing a convolutional neural network that acts as an embedding function from input images, i.e. the image is processed; see also Fig. 2, element S118; [0054], disclosing generating an expanded query image representation in the form of a multidimensional vector, i.e. a numeric embedding of the image);…
processing each robot image in the robot sequence using the time contrastive neural network to generate a respective robot embedding for each of the robot images (see at least [0059]-[0060], disclosing a convolutional neural network that acts as an embedding function from input images, i.e. the image is processed; see also Fig. 2, element S118; [0054], disclosing generating an expanded query image representation in the form of a multidimensional vector, i.e. a numeric embedding of the image); and…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the neural network of Liu to incorporate a convolutional neural network and to have modified the image processing of Liu to incorporate a numeric embedding, as taught by Gordo Soldevila.  One would have been motivated to make this modification in order to improve the accuracy of query expansion, as described by Gordo Soldevila in at least [0006].

Regarding claim 2, the combination of Liu and Gordo Soldevila teaches:
The method of claim 1, wherein the other agent is a human demonstrator (Liu: see at least Section 1, pg. 2, disclosing a human demonstrator).

Regarding claim 4, the combination of Liu and Gordo Soldevila teaches:
The method of claim 1, wherein the policy controller is a trajectory-centric controller (Liu: see at least section 5.2, pg. 6, disclosing a trajectory-centric RL method used for policy optimization).

Regarding claim 7, the combination of Liu and Gordo Soldevila teaches:
The method of claim 1, wherein the reward function includes a Euclidean distance term that is a square of the Euclidean distance between the demonstration embedding of the demonstration image and the robot embedding of the corresponding robot image (Liu: see at least Section 3, pg. 4, disclosing the reward function uses squared Euclidean distances between features of the context translation model to learn the demonstrated task).


Regarding claim 9, the combination of Liu and Gordo Soldevila teaches:
The method of claim 1…
The combination does not explicitly teach:

    PNG
    media_image1.png
    132
    644
    media_image1.png
    Greyscale
Wherein the reward function satisfies:

Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a reward function, as shown by Liu. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. In addition, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the reward function of Liu with a reward function as specified by the claim to achieve predictable result of optimizing the reward function .

Regarding claim 10, the combination of Liu and Gordo Soldevila teaches:
The method of claim 1, wherein the images in the demonstration sequence are captured from a different viewpoint than the images in the robot sequence (Liu: see at least Fig. 6, disclosing the demonstration and translated images, i.e. the demonstration sequence and robotic sequence, are in different viewpoints).

Regarding claim 11, the combination of Liu and Gordo Soldevila teaches:
The method of claim 10, wherein images in the demonstration sequence are captured from a third-party view relative to the other agent and the images in the robot sequence are captured from a first-party view relative to the robotic agent (Liu: see at least fig. 16, disclosing training in different viewpoints, including third-party relative to the demonstrator (top) and first party relative to the robotic agent (bottom); see also Fig. 20).

Regarding claim 12, the combination of Liu and Gordo Soldevila teaches:
The method of claim 1, wherein the corresponding robot image is the robot image that is in the same position in the robot sequence as the demonstration image is in the demonstration sequence (Liu: see at least Fig. 8, disclosing the robotic agent successfully performing the task in the same position as the demonstration, i.e. the position is on the right with a push from right to left).

Regarding claim 21, the combination of Liu and Gordo Soldevila teaches:
The method of claim 1, further comprising controlling the robotic agent using the optimized policy controller (Liu: See at least section 6 (Experiments), disclosing the robot is controlled).

Regarding claim 22, Liu teaches:
A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform optimizing a policy controller used to select actions to be performed by a robotic agent interacting with an environment to perform a specified task (Examiner notes the language “used to select actions to be performed by a robotic agent interacting with an environment to perform a specified task” is intended use and therefore given no patentable weight), the operations comprising:

obtaining a demonstration sequence of demonstration images of another agent performing a version of the specified task (see at least Fig. 1, 4, 6;  disclosing a source video of an agent performing different tasks, e.g. reaching in fig. 4 and pushing in fig. 6; see also pg. 2, section 1, disclosing "the goal in imitation-from-observation is to learn policies only from a sequence of observations (such as camera images) of the desired behavior);
processing each demonstration image in the demonstration sequence using a (see at least Section 4, pg. 4, fig. 2 and Appendix A, disclosing a context translation model, i.e. a neural network architecture, which assumes demonstrations aligned in time.  Examiner notes the language ” to generate a respective demonstration embedding of each of the demonstration images” is intended use and therefore given no patentable weight.), 
wherein the (see at least Section 4, pg. 4, fig. 2, disclosing the model is trained on pairs of demonstrations; see also section 3, pg. 3, disclosing the demonstrations consist of observations; see also section 1, pg. 2, disclosing the observations consist of sequences of images, i.e. the neural network is trained from a sequence of images from the environment)
…
obtaining a robot sequence of robot images of the robotic agent performing the specified task by performing actions selected using a current policy controller, wherein each robot image in the robot sequence corresponds to a respective demonstration image in the demonstration sequence (see at least Section 1, pg. 2, disclosing using "reinforcement learning to optimize for actions that optimally track the translated demonstration in the target context; see also figs. 4 and 6, disclosing the translated task observation sequences (bottom) corresponds to the demonstration images (top); see also section 6.3, disclosing the learned skills were performed by the robot, i.e. the robotic agent);
…
updating the current policy controller by performing an iteration of a reinforcement learning technique to optimize a reward function that depends on, for each demonstration image, a distance between the demonstration embedding of the demonstration image and the robot embedding of the corresponding robot image (see at least sections 5.1 and 5.2, disclosing reward functions for reinforcement learning. The reward function corresponds to minimizing the squared Euclidean distance to all demonstrations).
Liu does not explicitly teach the neural network is a time contrastive neural network and:
and to process the input image to generate a numeric embedding of the input image that characterizes a state of the environment as depicted in the input image;…
processing each robot image in the robot sequence using the time contrastive neural network to generate a respective robot embedding for each of the robot images; and…

However, in the same field of endeavor, neural networks for image processing/recognition, Gordo Soldevila teaches:
 A time contrastive neural network (see at least [0059]-[0060], disclosing a convolutional neural network that acts as an embedding function from input images, i.e. a time-contrastive neural network)
and to process the input image to generate a numeric embedding of the input image that characterizes a state of the environment as depicted in the input image (see at least [0059]-[0060], disclosing a convolutional neural network that acts as an embedding function from input images, i.e. the image is processed; see also Fig. 2, element S118; [0054], disclosing generating an expanded query image representation in the form of a multidimensional vector, i.e. a numeric embedding of the image);…
processing each robot image in the robot sequence using the time contrastive neural network to generate a respective robot embedding for each of the robot images (see at least [0059]-[0060], disclosing a convolutional neural network that acts as an embedding function from input images, i.e. the image is processed; see also Fig. 2, element S118; [0054], disclosing generating an expanded query image representation in the form of a multidimensional vector, i.e. a numeric embedding of the image); and…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the neural network of Liu to incorporate a convolutional neural network and to have modified the image processing of Liu to incorporate a numeric embedding, as taught by Gordo Soldevila.  One would have been motivated to make this modification in order to improve the accuracy of query expansion, as described by Gordo Soldevila in at least [0006].

Regarding claim 23, Liu teaches:
One or more non-transitory computer storage media storing instructions that when executed by the one or more computers cause the one or more computers to perform optimizing a policy controller used to select actions to be performed by a robotic agent interacting with an environment to perform a specified task (Examiner notes the language “used to select actions to be performed by a robotic agent interacting with an environment to perform a specified task” is intended use and therefore given no patentable weight), the operations comprising:
obtaining a demonstration sequence of demonstration images of another agent performing a version of the specified task (see at least Fig. 1, 4, 6;  disclosing a source video of an agent performing different tasks, e.g. reaching in fig. 4 and pushing in fig. 6; see also pg. 2, section 1, disclosing "the goal in imitation-from-observation is to learn policies only from a sequence of observations (such as camera images) of the desired behavior);
processing each demonstration image in the demonstration sequence using a (see at least Section 4, pg. 4, fig. 2 and Appendix A, disclosing a context translation model, i.e. a neural network architecture, which assumes demonstrations aligned in time.  Examiner notes the language ” to generate a respective demonstration embedding of each of the demonstration images” is intended use and therefore given no patentable weight.), 
wherein the (see at least Section 4, pg. 4, fig. 2, disclosing the model is trained on pairs of demonstrations; see also section 3, pg. 3, disclosing the demonstrations consist of observations; see also section 1, pg. 2, disclosing the observations consist of sequences of images, i.e. the neural network is trained from a sequence of images from the environment)
…
obtaining a robot sequence of robot images of the robotic agent performing the specified task by performing actions selected using a current policy controller, wherein each robot image in the robot sequence corresponds to a respective demonstration image in the demonstration sequence (see at least Section 1, pg. 2, disclosing using "reinforcement learning to optimize for actions that optimally track the translated demonstration in the target context; see also figs. 4 and 6, disclosing the translated task observation sequences (bottom) corresponds to the demonstration images (top); see also section 6.3, disclosing the learned skills were performed by the robot, i.e. the robotic agent);
…
updating the current policy controller by performing an iteration of a reinforcement learning technique to optimize a reward function that depends on, for each demonstration image, a distance between the demonstration embedding of the demonstration image and the robot embedding of the corresponding robot image (see at least sections 5.1 and 5.2, disclosing reward functions for reinforcement learning. The reward function corresponds to minimizing the squared Euclidean distance to all demonstrations).
Liu does not explicitly teach the neural network is a time contrastive neural network and:
and to process the input image to generate a numeric embedding of the input image that characterizes a state of the environment as depicted in the input image;…
processing each robot image in the robot sequence using the time contrastive neural network to generate a respective robot embedding for each of the robot images; and…

However, in the same field of endeavor, neural networks for image processing/recognition, Gordo Soldevila teaches:
 A time contrastive neural network (see at least [0059]-[0060], disclosing a convolutional neural network that acts as an embedding function from input images, i.e. a time-contrastive neural network)
and to process the input image to generate a numeric embedding of the input image that characterizes a state of the environment as depicted in the input image (see at least [0059]-[0060], disclosing a convolutional neural network that acts as an embedding function from input images, i.e. the image is processed; see also Fig. 2, element S118; [0054], disclosing generating an expanded query image representation in the form of a multidimensional vector, i.e. a numeric embedding of the image);…
processing each robot image in the robot sequence using the time contrastive neural network to generate a respective robot embedding for each of the robot images (see at least [0059]-[0060], disclosing a convolutional neural network that acts as an embedding function from input images, i.e. the image is processed; see also Fig. 2, element S118; [0054], disclosing generating an expanded query image representation in the form of a multidimensional vector, i.e. a numeric embedding of the image); and…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the neural network of Liu to incorporate a convolutional neural network and to have modified the image processing of Liu to incorporate a numeric embedding, as taught by Gordo Soldevila.  One would have been motivated to make this modification in order to improve the accuracy of query expansion, as described by Gordo Soldevila in at least [0006].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Gordo Soldevila, and further in view of Gienger et al. (US 2010/0222924 A1, hereinafter Gienger).

Regarding claim 3, the combination of Liu and Gordo Soldevila teaches:
The method of claim 1,
The combination does not explicitly teach:
wherein the other agent is a different robotic agent.
However, in the same field of endeavor, imitation robots, Gienger teaches imitation learning from another robot (see at least [0027]-[0029], disclosing movements that shall be learned is demonstrated by another entity in the robot's environment including other robots).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the other agent of Liu to include another robot, as taught by Gienger.  One would have been motivated to make this modification in order to render more efficient a robot's imitation learning of a movement, as taught by Gienger in at least [0004]

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Gordo Soldevila, and further in view of Levine et al. (NPL: Learning Neural Network Policies with Guided Policy Search under Unknown Dynamics. 2014, hereinafter “Levine”).

Regarding claim 5, the combination of Liu and Gordo Soldevila teaches:
The method of claim 4…
The combination does not explicitly teach:
wherein the policy controller is a time-varying Gaussian controller.
However, in the same field of endeavor, neural networks for robotics, Levine teaches:
wherein the policy controller is a time-varying Gaussian controller (see at least Abstract; Introduction, disclosing optimizing a time-varying linear-Gaussian controller).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the policy controller of Liu to incorporate a time-varying Gaussian control, as taught by Levine.  One would have been motivated to make this modification in order to speed up learning, as taught by Levine in at least the abstract of Levine.

Regarding claim 6, the combination of Liu and Gordo Soldevila teaches:
The method of claim 1…
The combination does not explicitly teach:
wherein the reinforcement learning technique is a PILQR technique. (see 112(b) rejection above)
However, in the same field of endeavor, neural networks for robotics, Levine teaches:
wherein the reinforcement learning technique is a PILQR technique (see at least Section 1, disclosing a hybrid model-free and model-based method for optimal policy search).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the policy controller of Liu to incorporate a hybrid model-free and model-based technique, as taught by Levine.  One would have been motivated to make this modification in order to speed up learning, as taught by Levine in at least the abstract of Levine.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Gordo Soldevila, and further in view of Seil et al. (NPL: Na, Seil, et al. “Encoding Video and Label Priors for Multi-Label Video Classification on Youtube-8M Dataset.” ArXiv.org, 12 July 2017, https://arxiv.org/abs/1706.07960. Hereinafter Seil).

Regarding claim 8 , the combination of Liu and Gordo Soldevila teaches:
The method of claim 1…
The combination does not explicitly teach:
wherein the reward function includes a Huber-style loss term that is a square root of a sum between a constant value and a square of the Euclidean distance between the demonstration embedding of the demonstration image and the robot embedding of the corresponding robot image.
However, in the same field of endeavor, image/video classification, Seil teaches a pseudo Huber loss function (see section 2.5.2 and equation (23)) including a Huber style loss term that is a square root of a sum between a constant and a square of a distance between a predication and a ground truth label.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the reward function of Liu to incorporate a Huber-style loss term, as taught by Seil, and substitute Seil's distance with the square of the Euclidean distance as described by Liu in Section 3 of Liu.  One would have been motivated to make this modification in order to allow the model to be trained more robustly on noise instances, as described by Seil in at least section 2.5.2. 
Furthermore, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a reward function, as shown by Liu. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. In addition, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the reward function of Liu with a reward function including a Huber-style loss term as specified by the claim to achieve predictable result of optimizing the reward function.

Allowable Subject Matter
Claims 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or disclose every limitation of the indicated claims in such a way that would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2020/0057935 A1).
Jiang et al. (US 2018/0250826 A1), disclosing triplet-loss during image processing.
Mirsa et al. (NPL: Misra, Ishan, et al. “Shuffle and Learn: Unsupervised Learning Using Temporal Order Verification.” ArXiv.org, 26 July 2016, https://arxiv.org/abs/1603.08561.), disclosing forming positive and negative tuples for video frames based on whether the input frames are in the correct temporal order.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664